EXHIBIT 12.1 December 31, 2008 2007 2006 2005 2004 Ratio of Earnings to Fixed Charges Excluding interest on deposits $ 5.84 $ 6.95 $ 7.82 $ 9.11 $ 8.20 Including interest on deposits 1.58 1.54 1.74 2.20 2.07 Income before income taxes 12,261 13,577 13,789 14,048 9,531 Fixed Charges Interest on short-term borrowings & Long- term debt 2,392 2,141 1,884 1,609 1,213 amortization of debt expense - capitalized interest - one-third of net rental expense 144 141 138 123 111 Total Fixed Charges $ 2,536 $ 2,282 $ 2,022 $ 1,732 $ 1,324 Interest on Deposits $ 18,442 $ 22,669 $ 16,557 $ 9,957 $ 7,624 Rental Expense $ 435 $ 426 $ 419 $ 374 $ 336
